       Case 2:20-cv-00182-TOR          ECF No. 29     filed 06/11/20    PageID.587 Page 1 of 1




                            UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF WASHINGTON

STATE OF WASHINGTON,                                    Case No. 2:20-CV-0182-TOR

                             Plaintiff,                 CIVIL MINUTES
                  vs.
                                                        DATE: 6/11/2020
BETSY DeVOS, in her official capacity as
Secretary of the United States Department of            LOCATION: Telephonic
Education, and the UNITED STATES
DEPARTMENT OF EDUCATION, a federal                      MOTION HEARING
agency,

                            Defendants.

                                   CHIEF JUDGE THOMAS O. RICE

Linda Hansen                   LC 02                                            Allison Anderson

Courtroom Deputy               Law Clerk                     Interpreter        Court Reporter

R July Simpson and Spencer Coates                      Alexander V Sverdlov

Plaintiff’s Counsel                                    Defendants’ Counsel

[ ] Open Court                         [ ] Chambers                     [ X ] Telephonic

 All parties present via telephone. The Court has reviewed the file and the submission of the parties.

 Motion before the Court: Plaintiff State of Washington’s Motion for Preliminary Injunction, ECF No. 5

    July Simpson presented argument on behalf of Plaintiff’s motion
    The Court questioned Ms. Simpson
    Spencer Coates presented argument on behalf of Plaintiff’s motion
    Alexander Sverdlov argued in opposition
    Ms. Simpson and Mr. Coates argued in rebuttal

 The Court took the matter under advisement and will issue a detailed written order.

CONVENED: 1:02 PM            ADJOURNED: 2:10 PM          TIME: 1 HR / 8 MINS    [ X ] ORDER FORTHCOMING
